     Case 2:19-cv-08569-CAS-FFM Document 38 Filed 11/08/19 Page 1 of 3 Page ID #:496



1     Paul J. Zidlicky (pro hac vice)
      pzidlicky@sidley.com
2     Eric D. McArthur (pro hac vice)
3     emcarthur@sidley.com
      SIDLEY AUSTIN LLP
4     1501 K Street NW
      Washington, DC 20005
5     Tel: (202) 736-8000
6     Fax: (202) 736-8711
7     Sean A. Commons, SBN 217603
      scommons@sidley.com
8     SIDLEY AUSTIN LLP
      555 West Fifth Street, Suite 4000
9     Los Angeles, CA 90013
10    Tel: (213) 896-6000
      Fax: (213) 896-6600
11    Attorneys for Plaintiff
12                             UNITED STATES DISTRICT COURT
13                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
14
      NORTH AMERICAN MEAT INSTITUTE,                 Case No. 2:19-cv-08569-CAS (FFMx)
15                                                   PLAINTIFF’S RESPONSE TO
                  Plaintiff,                         MOTION FOR LEAVE TO
16
      v.                                             INTERVENE
17
      XAVIER BECERRA, in his official                The Honorable Christina A. Snyder
18
      capacity as Attorney General of California,    Date:        November 18, 2019
19    KAREN ROSS, in her official capacity as        Time:        10:00 a.m.
20    Secretary of the California Department of      Location:    Courtroom 8D
      Food and Agriculture, and SUSAN
21    FANELLI, in her official capacity as Acting    Complaint filed: October 4, 2019
22    Director of the California Department of
      Public Health,
23
24                Defendants.

25
26
27
28

                         PLAINTIFF’S RESPONSE TO MOTION FOR LEAVE TO INTERVENE
     Case 2:19-cv-08569-CAS-FFM Document 38 Filed 11/08/19 Page 2 of 3 Page ID #:497



1           Plaintiff North American Meat Institute (“Meat Institute”) respectfully submits this
2     response to the motion for leave to intervene filed by the Humane Society of the United
3     States, the Animal Legal Defense Fund, Animal Equality, The Humane League, Farm
4     Sanctuary, Compassion in World Farming USA, and Compassion Over Killing (collec-
5     tively, “proposed intervenors”).
6           The Meat Institute informed counsel for the proposed intervenors that it would
7     consent to their motion for leave to intervene subject to the following conditions, to which
8     the proposed intervenors agreed:
9               • The proposed intervenors will abide by the same deadlines applicable to the
10                 original defendants.
11              • The proposed intervenors will make joint filings (rather than separate, individ-
12                 ual filings).
13              • The proposed intervenors will not seek discovery from the Meat Institute or its
14                 members, and the Meat Institute will not seek discovery from the proposed
15                 intervenors or their members, except that both the Meat Institute and the pro-
16                 posed intervenors may ask questions at depositions, if any.
17    See Notice of Motion 3 n.1.
18          The Meat Institute respectfully requests that the foregoing conditions be reflected in
19    any order granting leave to intervene. See Fed. R. Civ. P. 24(a), Advisory Committee Note,
20    1966 Amendment (“An intervention of right under the amended rule may be subject to ap-
21    propriate conditions or restrictions responsive among other things to the requirements of
22    efficient conduct of the proceedings.”); see Cal. Sea Urchin Comm’n v. Jacobson, No. CV
23    13-05517 DMG (CWx), 2013 WL 12114517, at *6 (N.D. Cal. Oct. 2, 2013) (noting that
24    “courts have imposed reasonable limitations on the participation of intervenors to ensure
25    the efficient adjudication of the litigation”) (citing Stringfellow v. Concerned Neighbors in
26    Action, 480 U.S. 370, 383 (1987)) (Brennan J., concurring) (“[R]estrictions on participation
27    may . . . be placed on an intervenor of right and on an original party.”).
28
                                                    1
                          PLAINTIFF’S RESPONSE TO MOTION FOR LEAVE TO INTERVENE
     Case 2:19-cv-08569-CAS-FFM Document 38 Filed 11/08/19 Page 3 of 3 Page ID #:498



1                                          Respectfully submitted,
2     DATED: November 8, 2019              SIDLEY AUSTIN LLP
3
4                                          /s/ Sean A. Commons
                                           Paul J. Zidlicky (pro hac vice)
5                                          Eric D. McArthur (pro hac vice)
                                           SIDLEY AUSTIN LLP
6                                          1501 K Street NW
7                                          Washington, DC 20005
                                           Tel: (202) 736-8000
8                                          Fax: (202) 736-8711
9                                          Sean A. Commons, SBN 217603
                                           SIDLEY AUSTIN LLP
10                                         555 West Fifth Street, Suite 4000
                                           Los Angeles, CA 90013
11                                         Tel: (213) 896-6000
12                                         Fax: (213) 896-6600
                                           Attorneys for Plaintiff
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 2
                        PLAINTIFF’S RESPONSE TO MOTION FOR LEAVE TO INTERVENE
